USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 1 of 12


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA


 IRISH 4 REPRODUCTIVE HEALTH
 et al.,

      Plaintiffs,                                  Case No. 3:18-cv-0491-PPS-JEM

 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES
 et al.,

      Defendants.



           REPLY MEMORANDUM IN SUPPORT OF FEDERAL DEFENDANTS’
                    MOTION TO STAY ALL PROCEEDINGS

         Plaintiffs do not dispute that the Supreme Court will, in approximately four months,

decide two of the precise challenges in their Amended Complaint—whether the Final Rules are

procedurally valid and whether they are authorized by the Affordable Care Act (ACA) and

authorized or required by the Religious Freedom Restoration Act (RFRA). Instead, Plaintiffs

oppose a stay on the grounds that the Supreme Court is reviewing a preliminary injunction, and

that some issues may remain to be resolved in this case depending on what hypothetical path the

Supreme Court takes.

         Neither of these is a persuasive reason to proceed without the Supreme Court’s guidance.

The Supreme Court’s forthcoming opinion, on a preliminary injunction standard or not, will shed

vital light on the validity of the Final Rules, including whether they are statutorily authorized by

ACA or RFRA. And the standard for granting a stay is not that another case will certainly

dispose of the case being stayed, but only that it is likely to streamline the remaining litigation,

which is more than satisfied here. See Landis v. N. Am. Co., 299 U.S. 248, 256 (1936) (noting


                                                  1
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 2 of 12


that an appeal need not “settle every question of . . . law” to justify a stay, so long as it will

streamline the Court’s merits review and conserve judicial resources by “settl[ing] some issues”

and “simplify[ing] others”).

        Plaintiffs further suggest that, because the Supreme Court is expected to issue its decision

by this June, this Court will take on little additional burden if it denies a stay and instructs the

parties to proceed with discovery. But Federal Defendants object to discovery in this APA case,

and any effort put into resolving these disputes now may be rendered unnecessary or

meaningless after the Supreme Court’s decision.

        Federal Defendants previously noted that two other courts considering challenges to the

Final Rules had already stayed their cases pending the Supreme Court’s decision. Minute Order,

California v. HHS, 4:17-cv-5783 (Jan. 22, 2020); Order 4-5, Pennsylvania v. Trump, No. 17-cv-

4540 (E.D. Pa. July 31, 2019), ECF No. 232. Since Federal Defendants’ initial motion, a third

such case has likewise been stayed. Order, Massachusetts v. HHS, No. 17-cv-11930-NMG (Feb.

7, 2020), ECF No. 132. Each of these cases is at the motion for summary judgment stage, and

each of these cases includes an Establishment Clause challenge to the Final Rules or Religious

Exemption Rule—similar to Plaintiffs’ Establishment Clause challenge to the Final Rules here—

that is not directly before the Supreme Court. See Am. Compl. ¶¶ 190-95, Pennsylvania v.

Trump, ECF No. 89 (Establishment Clause challenge to the Final Rules); 2d Am. Compl. ¶¶ 248-

54, California v. HHS, ECF No. 170 (Establishment Clause challenge to the Final Rules); 2d

Am. Compl. ¶¶ 102-07, Massachusetts v. HHS, ECF No. 106 (Establishment Clause challenge to

the Religious Exemption Rule). Thus, the fact that every other court currently considering




                                                   2
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 3 of 12


challenges to the Final Rules has stayed those challenges reinforces that the Supreme Court’s

guidance will be vital to resolving the questions in this case.1

                                           ARGUMENT

       Plaintiffs agree that the relevant factors for the Court to consider “include whether a stay

will unduly prejudice or tactically disadvantage the non-moving party, whether a stay will

simplify the issues in question and streamline the trial, and whether a stay will reduce the burden

of litigation on the parties and on the court.” Hannahan Endodontic Grp., P.C. v. Inter-Med,

Inc., No. 15-C-1038, 2016 WL 270224, at *1 (E.D. Wis. Jan. 20, 2016); Pls.’ Mem. Opp’n

Defs.’ Mot. Stay (Pls.’ Opp’n) 5, ECF No. 88.

       Here, a stay will potentially be dispositive of this case, and at a minimum will simplify

the issues in question and streamline their eventual resolution. Likewise, a stay will reduce the

burden on the parties and the Court. While Plaintiffs admit that this Court will likely not be able

to resolve dispositive motions before the Supreme Court’s decision this summer, they propose

taking discovery in the interim. Engaging in discovery and discovery disputes that may become

irrelevant if the Supreme Court’s decision has a dispositive effect would be highly inefficient,

especially given that discovery is neither warranted nor appropriate to resolve this APA case.

And, a stay would neither “tactically disadvantage” nor “unduly prejudice” Plaintiffs. While a

stay necessarily involves some measure of potential delay in the resolution of a case, Plaintiffs

do not dispute that their position will remain “the same as it has been throughout this litigation”



       1
         Federal Defendants previously informed the Court that the government had not yet
sought Supreme Court review of the Ninth Circuit’s decision on the Final Rules. Fed. Defs.’
Mot. Stay (Mot.) 2 & n.2, ECF No. 85. To update the Court, the government has since sought
certiorari in that case, but because the Ninth Circuit “did not address any other questions not
presented in Pennsylvania, . . . . the government respectfully request[ed] that the Court hold this
petition pending the Court’s decision in Pennsylvania and then dispose of the petition as
appropriate in light of that decision.” Pet. for a Writ of Cert. 14-15, HHS v. California, No. 19-
1038 (filed S. Ct. Feb. 19, 2020).

                                                  3
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 4 of 12


during Federal Defendants’ proposed stay. Plaintiffs will thus be no worse off, and Plaintiffs

have never argued that they should receive preliminary relief. In any event, given that the

Supreme Court has recently set argument for April 29, 2020, and is expected to decide the

relevant issues this Term, a stay would be of limited duration.

   A. The Supreme Court’s Upcoming Resolution of the Precise Questions at Issue Here
      on a Preliminary Injunction Standard Will Substantially Shape or Resolve This
      Case.

       Plaintiffs suggest, implausibly, that because the Supreme Court is reviewing the grant of

a preliminary injunction, its decision is not likely to significantly affect this case. Pls.’ Opp’n 8.

This position borders on incredible. As Federal Defendants have previously noted, Plaintiffs’

causes of action asserting that the Final Rules are procedurally invalid and in excess of statutory

authority are the same questions presented to the Supreme Court in Trump v. Pennsylvania. Mot.

6-7. The Supreme Court’s decision whether the Pennsylvania plaintiffs are likely to succeed on

the merits of their claims will provide critical guidance for this Court and other courts across the

country to consider in resolving similar claims. Cf. CFTC v. Board of Trade, 701 F.2d 653, 657

(7th Cir. 1983) (noting that “decisions granting or denying preliminary injunctions” can “have

preclusive effect . . . if the circumstances make it likely that the findings are accurate [and]

reliable”); cf. also Hawksbill Sea Turtle v. FEMA, 126 F.3d 461, 474 n.11 (3d Cir. 1997)

(“Whether the resolution in the first proceeding is sufficiently firm to merit preclusive effect

turns on a variety of factors, including ‘whether the parties were fully heard, whether the court

filed a reasoned opinion, and whether that decision could have been, or actually was

appealed.’”).

       And contrary to Plaintiffs’ confident assertion that “challenges to the Rules on the merits

would still go forward, both in this case and in Pennsylvania” if the Supreme Court upheld the

validity of the Final Rules, Pls.’ Opp’n 7, such an outcome is far from certain. To start, when a


                                                  4
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 5 of 12


legal issue is key to resolving a motion for injunctive relief, the Supreme Court has the power “to

examine the merits of the case” and “terminate the litigation” entirely. Munaf v. Geren, 553 U.S.

674, 691-92 (2008). And even if the Supreme Court does not exercise that authority, it is not

unusual for its holding on a preliminary injunction to end further litigation on an issue. See

generally, e.g., Trump v. Hawaii, 138 S. Ct. 2392, 2406 (2018) (the Supreme Court reviewed a

preliminary injunction barring enforcement of President Trump’s entry restrictions, and plaintiffs

voluntarily dismissed their claims on remand following the Supreme Court’s decision at Hawaii

v. Trump, No. 1:17-cv-50, ECF No. 415); see also Winter v. NRDC, 555 U.S. 7, 31, 33 (2008)

(while not exercising its “authority” to “address the underlying merits of plaintiffs’ claims,” the

Supreme Court made clear that its “analysis of the propriety of preliminary relief is applicable to

any permanent injunction as well”). This makes sense, given that the Supreme Court’s guidance

on key legal issues must be of central importance to lower courts, just as the Supreme Court’s

analysis here of the Final Rules, the ACA, and RFRA will no doubt have significant, if not

dispositive, repercussions in this case.

       Furthermore, the Supreme Court is considering APA claims against the Final Rules—like

the claims at issue in this case—and the preliminary injunction analysis for such APA claims is

particularly likely to be similar to the summary judgment analysis because APA cases are

typically decided as a matter of law, on the administrative record, and without discovery. For

example, in the Pennsylvania, California, and Massachusetts cases challenging the Final Rules,

motions for summary judgment were fully briefed on the administrative record, without any

discovery, prior to the Supreme Court’s grant of certiorari. See generally Docket, Pennsylvania

v. Trump, No. 17-cv-4540; Docket, California v. HHS, 4:17-cv-5783; Docket, Massachusetts v.

HHS, No. 17-cv-11930-NMG. And the courts handling these cases stayed their proceedings

pending the Supreme Court’s decision, notwithstanding the fact that the Supreme Court is


                                                 5
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 6 of 12


reviewing the grant of a preliminary injunction. Order, Massachusetts v. HHS, No. 17-cv-11930-

NMG (Feb. 7, 2020), ECF No. 132; Minute Order, California v. HHS, 4:17-cv-5783 (Jan. 22,

2020); see also Order 4-5, Pennsylvania v. Trump, No. 17-cv-4540 (E.D. Pa. July 31, 2019),

ECF No. 232.

   B. The Supreme Court’s Upcoming Decision Will Resolve or Substantially Narrow
      Plaintiffs’ Challenges to the Final Rules.

       Plaintiffs further argue that this case should not be stayed because their Establishment

Clause challenge to the Final Rules is not before the Supreme Court. Pls.’ Opp’n 9-10. As

Federal Defendants have already explained, Mot. 7, the Supreme Court’s ruling will likely

provide significant guidance in resolving Plaintiffs’ Establishment Clause claim, if it does not

render resolution of that claim unnecessary altogether. Plaintiffs respond to this argument only

by alluding to their purported need for additional evidence, but the Supreme Court’s holding is

likely to be highly relevant as a matter of law. For example, if the Supreme Court holds that

RFRA requires the Religious Exemption Rule because the accommodation substantially burdens

at least some entities’ exercise of religion and cannot survive strict scrutiny, that holding would

substantially affect the outcome of Plaintiffs’ Establishment Clause claim. These issues are

clearly linked—this Court previously considered whether the accommodation burdened Notre

Dame in declining to dismiss Plaintiffs’ Establishment Clause claim. See Opinion and Order 41-

42, ECF No. 80 (discussing whether the accommodation substantially burdened Notre Dame’s

religious exercise). If, by contrast, the Supreme Court holds that the Final Rules are improper

because they lack statutory authority or are procedurally invalid, such an outcome would moot

Plaintiffs’ remaining challenges to the Final Rules, thereby rendering it unnecessary to go on to

determine whether the Rules would also violate the Establishment Clause. See, e.g., Blum v.

Bacon, 457 U.S. 132, 137 (1982) (“Where a party raises both statutory and constitutional



                                                 6
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 7 of 12


arguments in support of a judgment, ordinarily we first address the statutory argument in order to

avoid unnecessary resolution of the constitutional issue.”). Thus, either way, the Supreme

Court’s guidance will shape the resolution of Plaintiffs’ remaining challenges to the Final Rules.

       The three other courts considering similar challenges to the Final Rules each implicitly

recognized this when they stayed their cases, despite the presence of an Establishment Clause

challenge to the Final Rules or Religious Exemption Rule in each of those cases. Am. Compl.

¶¶ 190-95, Pennsylvania v. Trump, ECF No. 89; 2d Am. Compl. ¶¶ 248-54, California v. HHS,

ECF No. 170; 2d Am. Compl. ¶¶ 102-07, Massachusetts v. HHS, ECF No. 106.

   C. The Supreme Court’s Upcoming Decision Will Resolve or Substantially Narrow
      Plaintiffs’ Challenges to the Settlement Agreement.

       Plaintiffs also argue against a stay because the Supreme Court is not considering

challenges to the Settlement Agreement. Pls.’ Opp’n 6-7. Federal Defendants have already

explained that there are at least two ways in which the Supreme Court’s upcoming decision will

likely provide guidance on or simplify consideration of the Settlement Agreement. Mot. 7.

First, if the Supreme Court upholds the Final Rules, then any injury to Plaintiffs stemming from

the Settlement Agreement would not be redressable. In other words, even if the Settlement

Agreement did not exist, Notre Dame would be entitled to take the exemption provided by the

Final Rules, and Plaintiffs’ challenge to the Settlement Agreement would not be justiciable. Cf.

Opinion and Order 28 (noting that “the [Final] Rules have been enjoined nationwide” in

concluding that Plaintiffs’ challenge to the Settlement Agreement is ripe because the Settlement

Agreement is “in its own right, injuring the Plaintiffs right now”). Plaintiffs gesture to the

possibility that the Final Rules may be “changed or rescinded by a future administration,” Pls.’

Opp’n 7, but any claim based on such a speculative future change in policy is not ripe for

decision now.



                                                  7
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 8 of 12


       Second, the Supreme Court’s decision regarding whether the Religious Exemption Rule

is justified by RFRA is likely to have a significant, if not controlling, effect on Plaintiffs’

Settlement Agreement claims. For example, if the Supreme Court holds that RFRA requires or

authorizes the Religious Exemption Rule, then RFRA would likely require or authorize the

Settlement Agreement as well.

       Plaintiffs invoke Exodus Refugee Immigration, Inc. v. Holcomb, 2017 WL 4786004 (S.D.

Ind. Oct. 24, 2017), Pls.’ Opp’n 7, for the proposition that a stay should not be granted when the

case to be stayed involves additional claims not present in the other case, but Holcomb is

inapposite. The plaintiffs in Holcomb challenged an action taken in 2015 by then-Governor

Pence to prevent the resettlement of Syrian refugees in Indiana. Holcomb *1, 2017 WL

4786004. Defendants in Holcomb later sought a stay based on the Supreme Court’s

consideration of President Trump’s authority to issue separate Executive Orders dealing with

immigration in 2017. Id. Given that one lawsuit was against Indiana defendants while the other

was against the federal government, and that one lawsuit challenged a state policy while the

other challenged an entirely different federal policy enacted two years later, the court in

Holcomb rightly determined that a stay was inappropriate because the Supreme Court was

considering “an entirely distinct issue.” Id. *2; see also id. (noting that the party seeking a stay

“concedes that President Trump’s authority to issue the Executive Order [the issue on review at

the Supreme Court] does not directly impact this case”). Here, by contrast, the questions on

review at the Supreme Court do directly impact this case—in fact, the questions presented for the

Supreme Court comprise several of the same precise claims that Plaintiffs raised in their

amended complaint. It is clear that the Supreme Court’s upcoming decision will meet the

standard of “simplify[ing] the issues in question and streamlin[ing] the trial,” Hannahan *1, and




                                                   8
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 9 of 12


it would be highly inefficient to expend further resources on matters that may be irrelevant after

the Supreme Court’s guidance.

   D. Proceeding Would Burden the Parties and the Court to Little Benefit.

       In all, Plaintiffs’ desire to rush ahead with this case will only have the effect of

consuming resources towards an end that might be rendered completely superfluous after the

Supreme Court’s ruling. Plaintiffs concede that in no event will this Court issue a decision in

their favor prior to the Supreme Court’s ruling. See Pls.’ Opp’n 2 (“[T]he parties anticipate that

the Supreme Court will issue a decision in Pennsylvania by the end of June of this year, ECF No.

85 at 1, well before this Court will be asked to weigh in on dispositive motions in the instant

action.”).2 Thus, this is not a case where Plaintiffs would be “‘compelled to stand aside’ while

litigants in another case seek to settle the law,” Pls.’ Opp’n 5 (quoting Landis v. N. Am. Co., 299

U.S. 248, 254-55 (1936))—Plaintiffs apparently agree that it is inevitable that the litigants in

Trump v. Pennsylvania will settle the law, and only disagree about the need to proceed with this

case in the meantime.

       Plaintiffs emphasize that they intend to seek discovery relating to the Settlement

Agreement. Pls.’ Opp’n 7, 9-10. As previously noted, Mot. 8 n.3, Federal Defendants would

oppose discovery because Plaintiffs raise APA claims that should be decided on the

administrative record. See Citizens for Appropriate Rural Roads v. Foxx, 815 F.3d 1068, 1081

(7th Cir. 2016) (“Generally, discovery is not appropriate for claims brought under the APA since

review of an agency’s decision is confined to the administrative record.”). Plaintiffs incorrectly

assert that the result is different because they raise constitutional claims under the APA. Pls.’




       2
         Elsewhere, Plaintiffs suggest that a stay should be denied because it would
“indefinitely” deny them resolution of this case, Pls.’ Opp’n 12, which is inconsistent and
inaccurate in light of their agreement that the Supreme Court will act in the next four months.

                                                  9
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 10 of 12


Opp’n 10. But § 706 of the APA restricts the review of constitutional claims to the

administrative record by its plain language. See 5 U.S.C. § 706(2)(B) (permitting judicial review

of agency action “contrary to constitutional right, power, privilege, or immunity”); see also Doe

v. Trump, No. 19-CV-6-SMY-RJD, 2019 WL 5803421, at *2 (S.D. Ill. Nov. 7, 2019) (“The

Court recognizes that Plaintiff is challenging the constitutionality of the Defendants’ decisions

and actions, but the APA contemplates such challenges, . . . . Because Counts I through V seek

relief under the APA, discovery must be limited to the administrative record absent a showing of

bad faith or incompleteness.”). In any event, it may be unnecessary to decide these discovery

disputes depending on the guidance that the Supreme Court will soon provide in Trump v.

Pennsylvania.

                                          *       *       *

       In sum, proceeding with this case would unnecessarily consume the Court’s and the

parties’ resources and be wasteful in the absence of guidance from the Supreme Court. It may be

that the Supreme Court’s decision regarding the procedural validity of the Final Rules and

whether they are authorized by the ACA or RFRA will prove dispositive of the issues in this

case. If not, it will at the least be highly relevant guidance that will narrow the issues under

dispute here and shape the further course of this litigation, which is more than sufficient to

justify a stay. Accordingly, Federal Defendants respectfully request that this Court stay

proceedings.



Dated: February 26, 2020                       Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               /s/ Rebecca M. Kopplin _
                                               REBECCA M. KOPPLIN
                                               Trial Attorney (California Bar No. 313970)

                                                 10
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 11 of 12


                                    JUSTIN M. SANDBERG
                                    Senior Trial Counsel
                                    MICHAEL GERARDI
                                    CHRISTOPHER R. HEALY
                                    DANIEL RIESS
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    Telephone: (202) 514-3953
                                    Facsimile: (202) 616-8470
                                    Email: Rebecca.M.Kopplin@usdoj.gov

                                    Counsel for Federal Defendants




                                      11
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 90 filed 02/26/20 page 12 of 12


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Federal Defendants’ Motion

to Stay All Proceedings was served on counsel for all parties using the Court’s CM/ECF system

on February 26, 2020.



                                                    /s/ Rebecca M. Kopplin
                                                    REBECCA M. KOPPLIN
                                                    Counsel for Federal Defendants




                                               12
